Citation Nr: 0019872	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Ignacio Rivera, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active duty service from November 1976 to 
May 1977, as well as additional periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
service as a member of the United States (U. S.) Army 
Reserve.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a July 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in San Juan, Puerto Rico, that denied 
entitlement to service connection for a back disorder.

In January 1999, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
He was represented in his appeal to the Court by Mr. Ignacio 
Rivera, Esquire (who also represents the veteran before VA).  
The Office of General Counsel for VA represented the 
Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in October 1999, requesting 
that the Court vacate the Board decision and remand the case 
to the Board for additional development and readjudication.  
The Court granted the joint motion later that same month.  
The case was then returned to the Board for compliance with 
the directives in the Court's order and the Joint Motion for 
Remand.


REMAND

In the judgment of the Board, the joint motion and Court 
order require additional development of the evidence.   Thus, 
the case is remanded to the RO for the following action:

1. The RO should directly contact the Army Reserves 
unit(s) that appellant was assigned to in Puerto 
Rico, as well as the ARPERCEN/National Personnel 
Records Center(NPRC) (or any other appropriate 
organization), to request written verification of 
all of appellant's active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) 
dates, to the extent feasible.  If necessary, 
appellant's assistance in this undertaking should 
be requested.

2.  The RO should contact and request appellant to 
provide any Army Reserves medical records 
(including INACDUTRA and ACDUTRA) that he may have 
in his possession.  Additionally, the RO should 
request him to provide any additional clinical 
records in his possession (not presently associated 
with the claims folder), pertaining to the claimed 
disability, as well as the complete names and 
addresses of any physicians or medical facilities 
which have provided such treatment.  All available, 
actual clinical records (as distinguished from 
physicians' statements based upon recollections of 
previous treatment), to the extent such records are 
not presently associated with the claims folder, 
should be obtained from the specified health care 
providers.  The appellant should be requested to 
sign and submit appropriate consent forms to 
release any private medical reports to the VA.  Any 
records obtained should be associated with the 
claims folder.

3.  The RO should obtain any additional VA medical 
treatment records with respect to appellant's 
claimed disability; and associate these with the 
claims folder.  The appellant should provide dates 
and appropriate locations of any such treatment.

4.  To the extent there is an attempt to obtain 
records that is unsuccessful, the claims folder 
should contain documentation of the attempts made.  
The appellant and his representative should also be 
informed of any negative results.  38 C.F.R. § 
3.159 (1999).

5.  The RO should review any additional evidence 
and readjudicate the issue of secondary service 
connection for a low back disability under 
appropriate statutory and regulatory provisions. 

To the extent the benefits sought are not granted, 
the appellant and his representative should be 
furnished with a supplemental statement of the case 
and afforded a reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. No action is 
required of the appellate until he is notified. No opinion as 
to the ultimate outcome in this case is intimated by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




